Citation Nr: 0030427	
Decision Date: 11/21/00    Archive Date: 12/01/00	

DOCKET NO.  95-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable evaluation for disability of the 
right knee.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel











INTRODUCTION

The veteran served on active duty from March 1973 to June 
1979.

An claim for service connection for disability of the right 
knee was received from the veteran in March 1993.  In a 
rating in July 1995, the regional office (RO) granted service 
connection for residuals of an injury to the right knee, 
assigning a noncompensable evaluation for this disability.  
The RO determined that her current right knee pathology was 
due to an intercurrent injury on the job that occurred in 
October 1992.  The RO also denied service connection for a 
left knee disability.  

The veteran submitted a notice of disagreement with the 
rating denying a compensable evaluation for disability of the 
right knee, and denying service connection for disability of 
the left knee.  The RO sent the veteran a statement of the 
case relating to the issue of an increased evaluation for 
disability of the right knee, and the veteran submitted a 
timely appeal relating to this issue.  

In January 1998, the Board remanded the veteran's appeal for 
a compensable evaluation for the disability of the right 
knee.  The Board indicated that the question of whether the 
current symptomatology of the right knee should be considered 
as part of the veteran's service-connected disability was 
inextricably intertwined with the question of whether she was 
entitled to an increased rating for disability of the right 
knee.  The Board also indicated that a statement of the case 
should be sent to the veteran relating to the issue of 
service connection for disability of the left knee.  The 
Board requested that the RO arrange for another orthopedic 
examination of the veteran, obtain additional medical 
information, and review the question of whether the current 
symptomatology of the right knee caused by the 1992 injury 
was etiologically related to the veteran's injury and 
treatment in service.  

The RO sent the veteran a letter to her new address 
requesting her to state whether she desired a hearing, and 
another letter requesting her to sign forms for authorization 
of release of information, so that additional records could 
be obtained.  She did not respond to these letters, but she 
did appear for a scheduled Department of Veterans Affairs 
(VA) orthopedic examination in June 1998.  

Subsequently, the RO reaffirmed its decision that the 
veteran's current right knee symptomatology was caused by an 
intercurrent injury, and denied a compensable evaluation for 
disability of the right knee.  However, after reviewing the 
record, the RO determined that an attempt should be made to 
schedule the veteran for another VA examination.  A VA 
examination was scheduled for February 1999, but the veteran 
failed to report for such examination, without good cause 
shown.  The case was then returned to the Board for appellate 
consideration.  

In November 1999, the Board determined that some of the 
development requested in the January 1998 remand had not been 
accomplished and remanded the appeal.  The Board stated that 
the veteran should be provided one last opportunity to 
provide clarifying data and appear for a scheduled 
examination.  The Board also requested that the RO complete 
the previously requested development.  The copy of the  
remand which was sent to the appellant was returned as 
undeliverable.  

In March 2000, the RO sent the veteran a statement of the 
case relating to the issue of entitlement to service 
connection for a left knee disability.  This statement of the 
case was sent to the veteran's last address of record, and 
was also returned as undeliverable.  The RO then returned the 
case to the Board. 

The veteran has not responded to correspondence from the VA 
and has had no contact with the VA since June 1998.  She has 
not filed any appeal relating to the question of service 
connection for disability of the left knee.  Therefore, this 
issue is not an appellate issue.  See 38 C.F.R. §§ 20.200-
20.204, 20.300-20.306 (2000).  Further, the appellant has not 
provided any release of information forms, and she has not 
responded to letters asking whether she desired a hearing.  
Since her location is unknown and she has not responded to 
inquiries concerning a hearing, the Board finds that a 
hearing has not been requested, or if requested, has been 
abandoned and withdrawn.  38 C.F.R. §§ 20.700-20.705(2000).  
The only issue remaining on appeal is whether the veteran is 
entitled to a compensable evaluation for disability of the 
right knee.  


FINDINGS OF FACT

1.  The veteran underwent a meniscectomy in service.  
Subsequent service medical records indicate that she 
exhibited pain and synovitis in this knee.  

2.  There are no medical records between 1979 and 1992 
showing any complaints, findings or symptoms relating to the 
right knee.

3.  In October 1992, the veteran injured the right knee while 
working at her employment, when a chair collapsed on the 
right knee, pinning the knee.  

4.  She underwent a right knee arthroscopy in February 1993 
with debridement of injured meniscal tissue, debridement of 
chondromalacia, and a synovectomy.  

5.  Subsequent VA examinations have shown some limitation of 
motion, swelling, ligament damage, and arthritis of the right 
knee.  There is no medical opinion or medical evidence 
showing that the current symptomatology of the right knee is 
etiologically related to, or aggravated by, the disability 
treated in service.  

7.  The current symptomatology relating to the right knee is 
due to an intercurrent injury that occurred on the job in 
October 1992.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for disability of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 4.45, 
4.58, 4.59, Part 4, Diagnostic Codes 5257, 5260, 5261 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran has maintained that she is entitled to 
the maximum schedular criteria because of the severity of her 
right knee disability.  She contends, in essence, that the 
accident in November 1992 and her current symptomatology 
cannot be dissociated from the disability for which she was 
treated in service.  

The service medical records indicate that the veteran had a 
meniscectomy in March 1978 following an injury to the right 
knee.  After the surgery, she had complaints of pain and 
swelling in the right knee, and there was a diagnosis of 
chronic synovitis of the right knee, without instability, and 
tendinitis of the right knee.  

An initial claim for service connection for disability of the 
right knee was received from the veteran in March 1993.  The 
appellant submitted copies of medical records from the 
University of Illinois Hospital showing treatment for 
disability of the right knee following an injury at work in 
October 1992 in which a hydraulic chair collapsed and 
partially fell on the right knee.  The appellant had 
arthroscopic surgery in February 1993 with debridement of the 
injured meniscal tissue, a synovectomy, and debridement of 
chondromalacia.  She continued to have complaints involving 
the right knee thereafter.  Some of these medical records 
from the University of Illinois Hospital and her followup 
treatment reports contain obvious alterations at critical 
points and portions of some pages are not clear.  

As previously indicated, various attempts by the RO to obtain 
authorization for release of information forms from the 
veteran to obtain truer and better copies of her medical 
treatment records have been unsuccessful.

On a VA examination in July 1995, examination of the right 
knee showed motion from 0 degrees to 110 degrees with no 
evidence of effusion in the right knee.  X-rays of the right 
knee were interpreted as showing joint space narrowing with 
osteophytes.  The diagnosis was osteoarthrosis of the right 
knee.  

On a VA examination in June 1998, the veteran complained of 
pain, swelling, and knee instability from the time of 
discharge from service until an accident in 1992 when a chair 
collapsed on her knee, causing further injury.  She 
complained of continued pain, instability, and swelling in 
the right knee after surgery in early 1993.  X-rays of the 
right knee showed marked degenerative changes.  Physical 
examination showed some evidence of effusion and a positive 
anterior drawer and Hoffmann's tests.  There was no evidence 
of medial or lateral instability.  She lacked 10 degrees of 
full extension and had flexion to 100 degrees.  The 
diagnostic impression was traumatic arthritis involving the 
right knee.  The examiner expressed the opinion that 
arthritic changes have been present for some time, and that 
there was evidence of some underlying chronic anterior 
cruciate ligament tear providing instability.  The examiner 
expressed the opinion that such instability was either 
secondary to the significant arthritis with bone rubbing 
against bone, or due to loose bodies which might be present.  

The Board will review the veteran's rating for the right knee 
disability from the date of grant of service connection for 
such disability, or from March 13, 1995.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran's medical 
history, current findings, and disability due to pain, 
weakness, fatigue, and limitation of function has been 
reviewed in the context of all applicable regulations.  
DeLuca v. Brown,  8 Vet. App. 202 (1995).  

The Board is satisfied that the RO has attempted to obtain 
all necessary evidence to properly evaluate the disability of 
the left knee.  A VA examination was scheduled for February 
1999, but the veteran failed to report for such examination, 
without good cause shown.  In fact, the veteran has not 
responded to correspondence from the VA for more than 20 
months and her location is unknown.  

38 C.F.R. § 3.655 provides that if a veteran fails to appear 
for a scheduled examination without good cause a claim will 
be judged on the evidence available, if the claim was an 
original claim.  If the examination was scheduled for a 
reopened claim, or a claim for increase, the regulation 
states that the claim shall be denied.  The U.S. Court of 
Appeals for Veterans Claims has recognized that the Board may 
deny a veteran's claim by reason of this regulation when a 
veteran fails to appear for scheduled examinations without 
good cause being shown. See Engelke v. Gober, 10 Vet.App. 396 
(1997) and Wamhoff v. Brown, 8 Vet.App. 517 (1996).

In this case, as previously indicated, the veteran has failed 
to report for a scheduled VA examination.  After the last 
Board remand, the appellant disappeared, and another request 
to schedule an examination would be pointless.  She has not 
provided any excuses or reasons for her failure to appear for 
the last examination.  The record does not demonstrate that 
there was good cause for the veteran's failure to appear for 
such examination.  As a result of the veteran failure to 
cooperate by failing to appear for her scheduled examination, 
by failing to provide release forms, and by failing to 
provide her current address, the Board must proceed to 
adjudicate the claim on the basis of the present record.  
There has been no reasonable or good cause shown for her 
failure to cooperate, and there is no reasonable basis to 
defer the appeal further.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

Under Diagnostic Codes 5257 and 5259, a 10 percent evaluation 
will be assigned where there is symptomatic disability 
resulting after removal of cartilage, or where there is other 
impairment of the knee, recurrent subluxation or lateral 
instability, where the disability is slight.  

Under Diagnostic Codes 5260 and 5261, a 10 percent evaluation 
will be assigned where flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  A zero percent 
evaluation will be assigned where flexion is limited to 60 
degrees or extension is limited to 5 degrees.

In this case, there are no medical records available from the 
time that the veteran was discharged from service in June 
1979 until she injured the knee in an accident at work in 
October 1992.  While the veteran showed some symptoms of 
synovitis and pain following the surgery in March 1978 while 
she was in service, during this 13-year interval there are no 
records to establish that she any manifestations or symptoms 
of a right knee disability.  The veteran then had an accident 
at work injuring the right knee.  The contemporaneous medical 
records in 1992 and 1993 fail to provide any indication that 
there was an etiological relationship between the accident in 
late 1992 and the veteran's knee injury and treatment during 
service.  The veteran underwent surgery in February 1993, 
including debridement of injured meniscus tissue, 
chondromalacia, and a synovectomy.  She has had further 
problems after the February 1993 surgery, including evidence 
of limited motion, swelling, ligament damage, and arthritic 
changes in the right knee.  However, again, there are no 
medical records or medical opinions indicating that such 
current symptomatology is related to the injury in service or 
the problem she had in service.

Clearly, the veteran had an industrial accident in 1992, far 
removed from the time that she served in the military.  The 
VA has attempted to obtain clarifying information, but the 
veteran has not cooperated.  Without the veteran's 
cooperation, the Board must adjudicate the present claim on 
the basis of the evidence now of record.  The records of her 
treatment beginning in late 1992 at a university medical 
facility have been altered and these records cannot be relied 
upon for their complete accuracy.  However, such record fail 
to show an etiological relationship between the accident in 
late 1992 and the veteran's service or any disability treated 
in service.

The veteran's current symptomatology, including pain, 
swelling, ligament damage, and limitation of motion has only 
been demonstrated after the industrial accident in late 1992.  
These symptoms currently can not be attributed to any 
service-connected disability.  There are no medical records 
since discharge from service establishing that the veteran 
has pain, limitation of motion, swelling, instability or 
recurrent subluxation related to the meniscectomy and 
subsequent treatment she had in service.  Accordingly, 
currently, she does not meet the criteria for a compensable 
evaluation for the service-connected disability relating to 
the right knee.  


ORDER

Entitlement to a compensable evaluation for disability of the 
right knee is not established.  The benefit sought on appeal 
is denied.  


		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals





- 4 -



- 1 -


